 1   Mohammed O. Badwan (Illinois State Bar # 6299011 Admitted Pro Hac Vice)
     mbadwan@sulaimanlaw.com
 2   SULAIMAN LAW GROUP, LTD.
 3   2500 South Highland Avenue, Suite 200
     Lombard, IL 60148
 4   Telephone: (630) 575-8181
     Facsimile: (630) 575-8188
 5   Attorney for Plaintiff
 6

 7                                  UNITED STATES DISTRICT COURT
 8                                NORTHERN DISTRICT OF CALIFORNIA

 9    MELINDA LARA,                                     Case No. 4:19-cv-02351-WHO

10                          Plaintiff,                  PROPOSED ORDER ON NOTICE OF
                                                        DISMISSAL
11             v.

12
      ORACLE FINANCIAL GROUP, LLC,
13
                            Defendant.
14

15
              Plaintiff, MELINDA LARA, by and through her attorneys, SULAIMAN LAW GROUP,
16

17   LTD., having filed with this Court her Notice of Dismissal and the Court having reviewed same

18   finds:

19            1. Plaintiff’s claims against Defendant, Oracle Financial Group, LLC, are dismissed with
20                  prejudice, with both parties to bear their own attorney’s fees and cost.
21
     DATED: _JULY 30, 2019________
22
                                                      _______________________
23                                                    JUDGE, U.S. DISTRICT COURT
24

25

26

27

28
                                                           1
